 LOCAL NO. 5895, UNITED STEELWORKERS OF AMERICA1273.Teamsters Local 408 hasengaged inunfair labor practices violativeof Section8(b)(4)(i)and (ii)(B) of the Act.4.The foregoing unfair laborpractices affect commercewithin themeaning of theAct.[Recommendationsomitted from publication.]APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor Rela-tions Board,and in order to effectuate the policiesof the National LaborRelationsAct, we hereby notifyyou that:WE WILL NOTinduce or encourage any individualemployed byany personengaged in commerce or in an industry affecting commerce,other than Chas. S.Wood & Co.,to engage in a strike or a refusal in the course of his employmentto perform any services,where an objectthereofis forcing or requiring anyperson to cease doing businesswith Chas. S. Wood & Co.WE WILL NOTthreaten,coerce,or restrain any person engaged in commerceor in an industry affecting commerce,other thanChas. S. Wood & Co.,where anobject thereofis forcing or requiring any person to cease doing business withChas. S. Wood & Co.TEAMSTERS LOCAL UNION No. 408,INTERNATIONALBROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not bealtered,defaced,or covered by any other material.Local Union No. 5895, United Steelworkers of America, AFI,CIO; United Steelworkers of America,AFL-CIO;John Ko-walski,Staff Representative of United Steelworkers of America,AFL-CIO;and Francis Brewster,President of Local UnionNo. 5895, United Steelworkers of America,AFL-CIOandCarrier CorporationLocal Union No. 5895, United Steelworkers of America, AFL-CIO; United Steelworkers of. America,AFL-CIO;John Ko-walsk,Staff Representative of United Steelworkers of America,AFL-CIO;and Francis Brewster,President of Local UnionNo. 5895, United Steelworkers of America,AFL-CIOandCarrier Corporation.Cases Nos. 3-CC-106 and 3-CB-439. July13, 1961DECISION AND ORDEROn September 29, 1960, Trial Examiner Thomas F. Maher issued.his Intermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the Intermedi-ate Report attached hereto.Thereafter, the Respondents filed excep-tions to the Intermediate Report and a supporting brief.A brief wasalso filed by the Charging Party.132 NLRB No. 17. 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed. The Board has considered the Intermedi-ate Report, the exceptions and briefs, and the entire record in the case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner, only insofar as consistent with our Decisionherein.We agree with the Trial Examiner, and for the reasons set forth inthe Intermediate Report, that the Respondents engaged in conductviolative of Section 8(b) (1) (A) of the Act by the use of threats andphysical force against employees of the Carrier Corporation, by ob-structing, blocking, and preventing the ingress and egress of Carrieremployees at entrances to the Carrier plant, by obstructing the ingressand egress of New York Central Railroad Company personnel in thepresence of Carrier employees, and by assaulting peace officers in thepresence of Carrier employees.Contrary to the Trial Examiner, we do not find that the conduct ofthe Respondents engaged in on March 11, 1960, on the occasion ofthe switching of railroad cars and movement of Carrier products bythe New York Central was violative of Section 8(b) (4) (i) (B) or8(b) (4) (ii) (B).As described in more detail in the Intermediate Report, the Carrierplant was bounded on the west by Thompson Road, and immediatelysouth of the plant and extending in an east-west lateral was a spur ofthe New York Central, running easterly from the Lake Line of the rail-road across Thompson Road. This spur was used to serve Carrier andother plants in the adjacent area.The railroad right-of-way, whichwas owned by the railroad, was enclosed by a chain link fence alongits south boundary, which fence was a continuation of one enclosingCarrier property along Thompson Road.Access to the right-of-waywas provided by a chain link gate immediately east of the point wherethe spur crossed Thompson Road. On March 11, pursuant to arrange-ments made with Carrier the previous day, the railroad, under theoperation of supervisory personnel, undertook to "spot" 14 emptyboxcars at the Carrier plant and pick up a like number of loaded cars.In carrying out this work, the train made several passages throughthe Thompson Road gate, and it was at this point that the conductcomplained of took place.The Trial Examiner found that by main-taining pickets at the Thompson Road railroad gate, by threateningrailroad personnel, and by blocking the train's passage with the objectof forcing or requiring the New York Central to cease handling ortransporting Carrier products and otherwise doing business withCarrier, the Respondents violated Section 8(b) (4) (i) and (ii) (B)of the Act.We disagree.It cannot be disputed that the services performed by the New YorkCentral on March 11 at the site of Carrier's plant were services ren- LOCAL NO. 5895,UNITED STEELWORKERSOF AMERICA129dered in connection with the normal operations of Carrier.Thisbeing thecase,we are of the opinion that the decision of the SupremeCourt inLocal 761, International Union of Electrical, Radio and Ma-chineWorkers, AFL-CIO v. N.L.R.B.,366 U.S. 667, is dispositiveof the issue here. J n that case, the Court had before it the issue ofwhether picketing by a union before a gate used exclusively by em-ployees of independent contractors who worked on the struck em-ployer's premisesviolated the secondary boycott provision of the Act.The Court said:The key to the problem is found in the type of work that is beingperformed by those who use the separate gate. It is significantthat the Board has since applied its rationale, first stated in thepresent case, only to situations where the independent workerswere performing tasks unconnected to the normal operations ofthe struck employer-usually construction work on his build-ings. . . . In such situations, the indicated limitations on picket-ing activity respect the balance of competing interests that Con-gresshas required the Board to enforce.On the other hand, if aseparate gate were devised for regular plant deliveries, the barringof picketing at that location would makea clear invasion on tra-ditional primaryactivityof appealing to neutral employeeswhose taskaid the employer's everyday operations.'The 1959Amendments to the National Labor Relations Act, which re-moved the word "concerted" from the boycott provisions, in-cluded a proviso that "nothing contained in this clause (B) shallbe construed to make unlawful, where not otherwise unlawful,any primary strike or primary picketing." 29 U.S.C. (Supp. I,1959) Sec. 158(b) (4) (B).The proviso was directed against thefear that the removal of "concerted" from the statute might beinterpreted so that "the picketing at the factory violated Section8(b) (4) (A)because thepickets induce the truck driver em-ployed by the trucker not to perform their usual services wherean object is to compel the trucking firm not to do business withthe . . . manufacturer during the strike."Analysis of the billprepared by Senator Kennedy and Representative Thompson,105 Cong. Rec. 16589.In a case similarto the one now before us, the Court of Ap-peals for the Second Circuit sustained the Board in its applica-tion of Sec.8(b) (4) (A)to a separate-gate situation."Theremust be a separate gate, marked and set apart from other gates;the work done by the men who use the gate must be unrelated tothe normal operations of the employer, and the work must be akind that would not, if done when the plant were engaged in itsregular operations, necessitate curtaining those operations."United Steelworkers v. Labor Board,Doe. 26252, decided May 3, 130DECISIONSOF NATIONAL LABOR RELATIONS BOARD1961, 48 LRRM 2106. These seem to us controlling considera-tions.[Emphasis supplied.]While the gate here through which the New York Central trainpassed was not one reserved by Carrier for the New York Cen-tral's use, but was in fact one on a right-of-way owned by the rail-road, we do not consider this fact to be material.'The "key to theproblem," as the Court stated, is to be found in the type of work be-ing done by those passing through the gate. If the workis unre-lated to the normal operations of the primary employer, picketing atthat gate will violate the secondary boycott prohibition of the Act.On the other hand, if this work is related to normal plant operations,the secondary boycott prohibition does not apply.As stated above,the services performed by New York Central for Carrier-the de-livery of empty boxcars to Carrier and the transportation of Carrierproducts-clearly were related to Carrier's normal operations.Forthis reason, we find that the Respondents did not violate Section8(b) (4) (i) (B) or 8(b) (4) (ii) (B) by their conduct on March 11.2ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondents, Local Union No.5895,United Steelworkers of America, AFL-CIO; United Steel-workers of America, AFL-CIO,; John Kowalski, Staff Representa-tive of United Steelworkers of America, AFL-CIO; and Francis1See authorities cited by the Trial Examiner in footnote 5 to his Intermediate Report.The right-of-way was conveyed to the railroad by Carrier in the first instance and the gatewas an entrance directly into the Carrier premises which the railroad had to use inorder to carry out its function of transporting Carrier products to and from the Carrierplant.The picketing in question took place at this entrance.zContrary to our dissenting colleague, we are not seeking to revive a doctrine thatrailroads and railroad employees are not, respectively,"employers"and "employees"within the meaning of the secondary boycott provisions of the Act.By its 1959 amend-ments, Congress underscored its intention to give railroads the protection against second-ary boycotts accorded other employers.But it did not seek to give railroads or any othersecondary employers immunity from lawful primary picketing,at entrances to the premisesof primary employers.This is further shown by the express proviso to Section 8(b) (4) (B),which Congress also adopted in 1959, namely,that "nothing contained in this clause (B)shall be construed to make unlawful,where not otherwise unlawful,any primary strike orprimary picketing."Finally,we take issue with our dissenting colleague's view that the threatening ofrailroad personnel and the blocking of train passage at the picket line requires the find-ing of a Section 8(b) (4) (B)violation here.Such conduct,which we have already foundto be unlawful under Section 8(b) (1) (A) of the Act, does not convert primary activity intoconduct proscribed by the secondary boycott provisions.SeeInternational Rice MillingCo, Inc, et al. v. N.L.R.B.,341 U.S. 665, at 672,where, in analogous circumstances in-volving violence and threats against secondary employees at the primary picket line, theSupreme Court said, "In the instant case the violence on the picket line is not mate-rial...The substitution of violent coercion in place of peaceful persuasion would notin itself bring the complained-of conduct into conflict with Section 8(b) (4). It is theobject of union encouragement that is proscribed by that section,rather than the meansadopted to make it felt."We perceive no difference in principle between the holding ofthe SupremeCourt in that case and our conclusion in the instant case. LOCAL NO.5895,UNITED STEELWORKERS OF AMERICA131Brewster, President of Local Union No. 5895, United Steelworkersof America, AFL-CIO, their officers, agents, representatives, suc-cessors, and assigns, shall :1.Cease and desist from restraining or coercing employees ofCarrier Corporation in the exercise of rights guaranteed in Section 7of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at their offices in Syracuse, New York, copies of the notice'attached hereto marked "Appendix." ICopies of said notice, to befurnished by the Regional Director for the Third Region, shall, afterbeing duly signed by an authorized representative of the Respondentlabor organizations, and by the respective individual Respondents,be posted immediately upon receipt thereof, and be maintained for aperiod of 60 consecutive days thereafter, in conspicuous places, in-cluding all places where notices to members are customarily posted.Reasonable steps shall be taken by Respondents to insure that thenotices are not altered, defaced, or covered by any other material.(b) Sign and mail sufficient copies of the said notice to the Re-gional Director for the Third Region for posting by Carrier Corpora-tion, if it is willing, at all locations where notices to its employees arecustomarily posted.(c)Notify the Regional Director for the Third Region, in writing,within 10 days from the date of this Order, what steps Respondentshave taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges the commission of unfair labor practicesas set forth in paragraph 13(b), in paragraph 13(a) with respect toconduct of Roy Avery, Irving Talbot, and John Hunkins, and inparagraph 13(c) with respect to conduct of David Halstead, LarryRoach, Jay Sherman, and Frank Stirpe, and insofar as it alleges thatthe Respondents violated Section 8 (b) (4) (i) (B) and 8(b) (4) (ii) (B)of the Act.MEMBER RODGERS,dissenting in part:I agree with the majority that the Respondents violated Section8(b) (1) (A) of the Act, but I cannot accept their holding that theRespondents' strike activity directed against the New York CentralRailroad and its personnel is not proscribed by Section 8(b) (4) (i)(ii) (B).First, I think that the majority's action here is in direct contraven-tion of congressional purpose legislated into law by the 1959 amend-ments to the Act. Prior to 1959, a Board majority (incorrectly, ina In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."614913-62-vol.132-10 132DECISIONSOF NATIONALLABOR RELATIONS BOARDmy opinion) consistently held thatrailroads werenot employers andrailroad employees were not employees within the meaning of thesecondary boycott provisions of the Act.'This view of the majoritynever found judicial support,5 but whatever question might have ex-isted about the scope of the protection afforded by the secondaryboycott provisions should have been finally resolved by the 1959amendments. Legislative history makes it abundantly clear that Con-gress intended to extend these provisions of the Act to railroads.6However, the majority's decision effectively thwarts that congres-sional intent andleavesrailroads and their employees in no betterposition than that existing prior to the 1959 amendments. For if it isnot unlawful, as the majority holds, for a union to go upon a railroad'stracks for the purpose of involving that railroad in the union's disputewith the primary employer, then the efforts of Congress in thisrespecthave gone for naught.Secondly, in my opinion the majority's reliance upon the SupremeCourt's decision inLocal 761, International Union of Electrical, Radioand Machine Workers, AFL-CIO v. N.L.R.B.,.366U.S. 667, is mis-placed.For one reason, this is not a "reserved gate" siftation.Car-rier had not "reserved" the Thompson Road entrance for New YorkCentral's use.This gate belonged to New York Central, was on NewYork Central's right-of-way, and the strike activity directedagainstthe railroad and its operating personnel occurred not on Carrier prop-erty but on that right-of-way owned by New York Central. To me,it isunrealistic to say that when a union goes on the property of asecondary employer for thesolepurpose of inducing and encouragingsecondary employees and threatening, restraining, and coercing thesecondary employer that such is primary activity.For another reason, the Supreme Court, in its opinion, emphasizedthe fact that the strike activity of the union there consisted ofpeacefulpicketing.The Respondents' conduct here-the threatening of TrainMaster Bowes and other railroad personnel, and the blocking of thetrain's passage-could hardly be characterized as peaceful activity.I agree with the Trial Examiner that by such conduct the Respondentsboth unlawfully induced individuals employed by New York Centraland unlawfully restrained and coerced the railroad itself.With par-s International Rice Milling Go, Inc., at at.,84 NLRB360;Paper Makers ImportingCo., Inc.&Gillespie,Inc,116 NLRB 267; W.T. SmithLumber Company,116 NLRB1756;The Ailing&Cory Company,121 NLRB 315;Louisville Cap Company,121 NLRB1154;GreatNorthernRailway Company,122 NLRB1403;American Coal Shipping, Inc.,and the Baltimore and Ohio RailroadCompany,124 NLRB 1079 See alsoU & MeTransfer, PalmBeach Transferand U & Me Transfer of Belle Glade,119 NLRB 852Note my dissentsin thePaperMakers, Smith Lumber, Louisville Cap.and American Coalcases.6 SeeInternational Rice Milling Co , Inc, et al.v.N L R B:,183 F. 2d 21 (C.A. 5) ;TVT. Smith LumberCompany v.N L R B.,246 F. 2d 129(C.A. 5) ;GreatNorthernRailway Companyv.N.L R B ,272 F. 2d 741 (C.A. 9).9NLRB Legislative History of Labor-Management Reporting and Disclosure Act of 1959,pp. 1079, 1522-1523, 1581,1712, 1857. LOCAL NO. 5895, UNITED STEELWORKERS OF AMERICA133titular reference to the latter, I cannot see how, under any circum-stance, the threatening, restraining, or coercing of any employer couldescape the Act's sanction irrespective of where the employer might beat the time.Presumably, under the majority's theory, if a unionthreatens a secondary employer at his place of business this wouldviolate the Act; but if this threat is delivered near the scene of thedispute this is not unlawful. I can see no rational basis for such adistinction.Certainly, this section of the Act does not call for anyrecognition of a "right,"as anincident to strike activity, to threatenany one at any place; nor are there any conflicting legitimate interests,which similarly subsumes a "right" of a union to threaten, to bebalanced.'7 International Rice MillingCo , Inc., et at. v. N L.R.B.,341 U.S. 665, does not supportmy colleagues'holding.There, the Court found that the Unionhad not inducedconcertedconduct bysecondary employees.Inducement ofconcertedconduct was an element ofthe violation of Section8(b) (4) underTaft-Hartley,and, obviously,itwas immaterialwhat kind of conducta union engaged in-violent orotherwise-if that element wasmissing.I thinkit should be pointedout thatthe Acthas been amended,that inducementof concertedconductIsno longer an element of an 8(b) (4) violation,and,more im-portantly,the conduct engaged inby theUnion here is now expressly prohibited bySection 8(b)(4)(B).APPENDIXNOTICE To ALL OUR OFFICERS, AGENTS, REPRESENTATIVES, AND MEMBERSTo ALL EMPLOYEES OF CARRIER CORPORATIONPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the'policies of the National LaborRelations Act, as amended, you are hereby notified that :WE WILL NOT restrain or coerce employees of Carrier Corpora-tion in the exercise of rights guaranteed them by the NationalLabor Relations Act, as amended.LOCAL UNION No. 5895, UNITEDFRANCIS BREWSTER, PRESIDENT STEELWORKERS OF AMERICA,LOCAL UNION 5895,AFL-CIO,By ------------------------------------------------------------PresidentDated ---------------------------------------------------------JOHNKOWALSKI,STAFF REPRE-SENTATIVE UNITED STEELWORK-UNITED STEELWORKERS OFERS OFAMERICA, AFL-CIO,AMERICA, AFL-CIO,By ------------------------------------------------------------Staff RepresentativeDated ---------------------------------------------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges filed on March 14, 1960, by Carrier Corporation, Charging Partyherein, the Regional Director for the Third Region of the National Labor RelationsBoard, herein referredto asthe Board, issued a consolidated complaint on April 8,1960, against Local Union No. 5895, United Steelworkers of America, AFL-CIO;United Steelworkers of America, AFL-CIO; John Kowalski, Staff Representativeof the United Steelworkers of America, AFL-CIO; and Francis Brewster, Presidentof Local Union No. 5895, United Steelworkers of America, AFL-CIO, herein referredto collectively as Respondent,alleging violationsof Section 8(b)(4)(i)and (ii) (B)and Section 8(b)(1)(A) of the National Labor Relations Act, as amended (61 Stat.136, 73 Stat. 519), herein called the Act. In its duly filed answer Respondent,' whileadmittingcertain allegationsof the complaint, denied thecommissionof any unfairlabor practice.Subsequentto the issuanceof the complaint herein the Regional Director, pursuantto Section 10(1) of the Act, instituted in the United States District Court for theNorthern District of New York injunction proceedings entitledThomas Ramsey, Act-ing RegionalDirector, etc. v. Local Union No. 5895, United Steelworkers of America,AFL-CIO, et al.,CivilNo. 8022.Hearing thereon was held on April 8, 1960,before Judge Stephen W.Brennan,United States District Judge.Findings and con-clusionswere made public on April 16, 1960, finding reasonable cause to believeviolations of the Act had been committed and an order was issued on the same dategranting certain temporary injunctive relief pending final disposition of the matterbefore the National Labor Relations Board .2Pursuant to notice, a hearing was held before me on May 10, 11, and 12, 1960, atSyracuse, New York.All parties were represented at the hearing and were affordedfull opportunity to be heard, to introduce relevant evidence, to present oral argument,and to file briefs.The General Counsel presented a brief oral argument at the hearingin lieu of filinga brief with me.Counsel for Respondent and the Charging Partywaived oral argument and in lieu thereof filed briefs with me thereafter.Itwould appear from credible documentary evidence presented by Respondent atthe hearing that certain of the allegations in the instant complaint, namely the actsand conduct alleged to be in violation of Section 8(b)(1)(A) of the Act(infra)were the subject matter of a proceeding had before a justice of the New York StateSupreme Court wherein the defendants in the action, Respondents herein, wereordered to refrain from certain of the conduct complained of and restricted in certainother of their actions and activities as they related to a labor dispute then in progressat the Carrier Corporation plant, the situs of the conduct which forms the subjectmatter of the instant proceeding.Contrary to the contention of Respondent thependency or adjudication in a State court of the subject matter of a charge and com-plaint before the Board pursuant to Section 10(b) of the Act does not serve to renderthe matterres adjudicataor otherwise estop the Board from hearing and determiningthe merits of the action before it .3Upon consideration of the entire record before me and the briefs of the parties,and upon my observation of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERCarrier Corporation is a Delaware corporation maintaining its office and principalplace of business at Syracuse, New York, where it is engaged in the manufacture ofair-conditioning, refrigeration, and heating systems. In the course and conduct of itsoperations at Syracuse, New York, Carrier Corporation, during 1959, caused to bemanufactured, sold, and distributed products valued in excess of $1,000,000 of whichproducts valued in excess of $50,000 were shipped from said plant in interstatecommerce directly to States of the United States other than the State of New York.1Unless specifically noted otherwise Respondents herein will be collectively referred toas Respondent2 40 LRRM 2050.'Cf.Capital Services Inc, d/b/a Danish Maid Bakery, et aZ. v. N L R B.,347 U.S. 501;N L R B. v. ThayerCompany andH. N. Thayer Company,213 F. 2d 748, 754-755(C.A.1) ;N L R.B. v International Woodworkers of America, AFL-CIO and LocaleS-426and5-429(W. T. Smith Lumber Co.),243 F. 2d 745, 748 (C.A. 5). LOCAL NO. 5895, UNITED STEELWORKERS OF AMERICA135It is admitted that the corporation is engaged in commerce within the meaning of theAct and I so find.It is also admitted that the New York Central Railroad Company, herein calledthe New York Central, is an interstate carrier engaged, among others, in the haulingof freight, and is a person engaged in commerce under the Act.II.THE LABOR ORGANIZATIONS INVOLVEDLocal Union No. 5895,United Steelworkers of America,AFL-CIO,and UnitedSteelworkers of America,AFL-CIO,are labor organizations within the meaning ofSection 2(5) of the Act.III.THE ISSUES1.Whether thereis substantialevidence that the several Respondents induced andencouraged individuals employed by the New York Central to refuse in the course oftheir employment to transport or otherwise handle goods, articles, materials, orcommodities or perform services for the New York Central with the object of forcingor requiring New York Central to cease transporting the products of or otherwisedoing business with Carrier Corporation.2.Whether there is substantial evidence that Respondents have threatened, coerced,and restrained the New York Central for the foregoing objectives.3.Whether there is substantial evidence that the several Respondents restrainedand coerced employees of and individuals employed by Carrier Corporation and theNew York Central in the exercise of their statutory rights.IV.THE UNFAIR LABOR PRACTICESA. Introductory factsOn May 2, 1960, after a period of fruitless negotiations between CarrierCorporation and the Respondent Local, the certified representative of Carrier's em-ployees at the Company's plant located at Thompson Road, Syracuse, New York,these employees went on strike.Directing this strike activity were Respondent JohnKowalski, staff representative of the Respondent Steelworkers, and RespondentFrancis Brewster, president of the Respondent Local No. 5895.Under their leader-ship picket lines were established at numerous entrances to the Carrier plant andat an adjacent railroad gate to be described in fuller detail hereafter.Other officialsof the Respondent Local were, as will also be noted hereafter, active in the main-tenance of picket lines thus established, and in addition picket captains were appointedto serve on various shifts and at various locations throughout the period of picketingactivity.Carrier Corporation, for its part, also established and maintained an organizationfor the purpose of dealing with problems and incidents arising out of the strike situa-tion.Thus, a headquarters outside the plant was established at the nearby SheratonMotel and from it were dispatched a corps of monitors whose duty it was to protectthe interests of Carrier personnel and propertyvis-a-visthe pickets, and a corps ofphotographers working in conjunction with these monitors, whose duty it was to"document" the strike and picketing activity.Located at its motel headquarterswere representatives of Carrier who were available to advise and assist working em-ployees seeking entrance to the plant; and secretaries whose duties included thetranscription of statements made by employees and others whose experiences at ornear the picket line were deemed worthy of record for future purposes, includingthe instant proceedings.Prominent in the establishment of policy respecting securitymatters and its execution were John H. Walsh, Carrier's director of security and pro-tection, and David Wood, the captain of security and directly in charge of the 30guards regularly employed by the Company. Supplementing the security precautionstaken by the foregoing officials resort was frequently had to the sheriff of OnondagaCounty, whose uniformed deputies were frequently dispatched to the area abutting theCarrier property at Thompson Road.B.The railroad siding incident1.Sequence of eventsSouth of the Carrier plant and extending in an east-west lateral was a spur of theNew York Central, running easterly from the so-called Lake Line of the railroadacross Thompson Road.This spur serviced numerous plants in the adjacent area,including Carrier,Western Electric Corporation, General Electric Corporation, andBrace-Mueller-Huntley,Inc., a corporation whose property and warehouses weredirectly to the south of Carrier, being separated only by the railroad right-of-way. 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDOwnership of this right-of-way was hotly contested at the hearing. I find that atall timesrelevant ownershipherein wasin the New York Central and that its prop-erty extended east from Thompson Road between the southern boundary of CarrierCorporation property and the northern boundary of the Brace-Mueller-Huntleyproperty and included the area upon which the railroad's tracks ran from ThompsonRoad at a width of approximately 35 feet,beginningat the road and continuing, atthatwidth, easterly for the length of the Carrier property, except as irregularlyaltered by the spurlines running intothe several properties served by the railroad.My finding with respect to the New York Central's ownership of its right-of-wayrestsupon the following documents set forth with more particularity in the record:(1) A certified deed from Defense Plant Corp. (R.F.C.) conveying the plant propertyto Carrier Corp.,and includinga description,inmetes andbounds, of its southern-most boundary; (2) a certified deed from Carrier Corp. conveying to the New YorkCentral the right-of-way in dispute,and includinga description,inmetes andbounds, of the southernmost boundary of the conveyed property, coinciding exactlywith the southernmost boundary of the property previously conveyed to Carrier,and described above; and (3) a survey map of the Brace-Mueller-Huntley propertyabuttingthe originalCarrier property to the south, which survey designates thenortherly boundary by metes and bounds so as to coincide exactly with the southerlybounds of the property conveyed to the railroad, the survey having been physicallychecked and verified by a land surveyor, Robert E. Bedworth, who testified crediblybefore me.4The railroad right-of-waywas enclosedby a chain link fencealongits southboundary, which fencewas a continuation of one enclosingthe Carrier propertyalongThompson Road. Access to the right-of-way from Thompson Road was pro-vided by a chain link gate.This gate was padlocked when not opened for railroadswitching, and the key to the gate was in thepossessionof railroad personnel.5Carrier personnel were not permittedaccessto Carrier property through the railroadgate and right-of-way.During the early days of the strike it does not appear that the railroad regularlyswitched cars at Carrier,6 but regular service to the other plantalongthe right-of-way continued and deliveries of coal to General Electric were made to a site leasedby that corporation from Carrier and located on Carrier property.On March 10,arrangementswere made with the railroad for the switching offreight cars at the Carrierplant.Fourteen cars were prepared for movement fromthe plant and a like number of "empties" were to be "spotted" in their place at theplant.This movement was scheduled for the following day, March 11, and was tobe made by railroad supervisory employees so that any conflict between the railroadand the Brotherhoods would be avoided?On the morning of March 11, the regular train crew proceeded with its usualswitching operations atWestern Electric,General Electric, and Brace-Mueller-Huntley, and upon the conclusion of this operation returned the locomotive to alocation on the main spur west of Thompson Road where it picked up the 14 emptyboxcars requested by Carrier.At thistimerailroad management personnel, underthe direction of Trainmaster Bowes, took over the operation of the train and pro-ceeded toward the Carrier plant.Becausethe train on this occasion will be shownto have madeseveral passagesthrough the gate it should be explained that the pickupdObjection was made that the ownership of the property was not established on therecord by the more circuitous procedure required by the New York State Rules of CivilPracticeIn overruling this objection I must note that although I am required to followapplicable rules of evidence "so far as practicable," practicality does not oblige me torequire that proof of the commission of unfair labor practices under the Act adhere tothe strict procedures of conveyancing real property under State law.Of.N L R.B. v.Local Union 1418, General Longshore Workers, International Longshoremen's Assn, AFL(Lykes Brothers Steamship.Co.),212 F. 2d 846, 851 (C.A. 5). In any event, however,the Board had recently held that in such circumstances as are present here title to realproperty is not controllingUnion de Trabajadore8 de la Gonzalez Chemical Industries,Inc., et al.,128 NLRB 1352.6That the keys to this gate were at one time, specifically during the Korean conflict,retained by Carrier for security reasons is of no relevance to the Instant controversy9 John J. Bowes, New York Central Railroad trainmaster for the Syracuse territory,who testified credibly at the hearing, explained that the rank-and-file railroad employees,members of the several railroad labor organizations known as the Brotherhoods, were notdisposed to cross picket lines at struck plants such as Carrier.This action by railroademployees is not an issue in this proceeding.7 The credited testimony of Trainmaster Bowes. LOCALNO. 5895, UNITEDSTEELWORKERS OF AMERICA137of loaded carsand the "spotting" of empty ones involves aseries ofswitchingmaneuvers.Justinside thegate the singletrack spurline becomesa double track,the secondand paralleltrack being referred to as the "runaround" track.To switchcars from onetrack to the other, clearing the switcheachtime, it was necessary forthe train to go west and into, andsometimesacross, Thompson Road. It was duringthe course of these severalpassagesthrough the gate and onto the street that thefollowing incidentsoccurred.8As the train approached Thompson Road from thewest a groupof men, many of whom woreinsigniaidentified as Steelworker buttons,congregated on the track and right-of-way on the west side of the street opposite therailroadgate abutting the Carrier property.On the east side of the street severalfeet south of the tracka signnailed to a stick and bearing the inscription "This Planton Strike, United Steelworkers of America," was stuck in a snowbank.The passageof the train across Thompson Road on its first approach to the plant under super-visoryoperation9was accomplished only after the pickets walking or standing infrontof it were dispersed, and then it was necessary for it to "inch" its way across theroad to avoid injury to them.'°In all, includingthe above-mentioned passage, the train passed to or over Thomp-son Road undersupervisory operationfour times.After crossing to the fence-enclosed portionof theright-of-way,depositingthe empty cars, and picking up theloaded ones the switching operation required the train to pass through the gate goingwest and extend partially onto Thompson Road.Again pickets obstructed thepassage ofthe train making it necessary for train police and sheriff's deputies to forcethemillingmen from in front of the engine. Thereafter, between moves of thetrain,Respondent Kowalski, by his own admission, drove his automobile onto thetrack and parked it there.And before the train could continue its switching oper-ationonto Thompson Road the sheriff's deputies were obliged to push Kowalski'scar off the track and to the south. Finally, after the empty cars had been "spotted"on the Carrier spur tracks and the engine had picked up the cars loaded for ship-ment it proceeded through the gate, going west, and attempted to make its finalpassage acrossThompson Road.The pickets again sought to obstruct the train,shouting at the operators of the engine and lying down on the track and having tobe lifted out of the way.Respondents John Kowalski and Francis Brewster werepresent at this time and were mingling among the men, Kowalski being "approxi-mately a foot and a half away from the front draw end of the engine." In additionto these two, Trainmaster Bowes identified one Louis Hosid, a conceded picket andmember of the Union, as having been in the forefront of the milling group and ashaving challenged Bowes to get down off the engine "for the purpose of getting myblock knocked off."After thetrainhad successfully negotiated its final westward passage over Thomp-son Road the supervisory crew noted that three rail lengths of track, consisting of boththe north and southrails,had been greased.They further noted that a track switchfromthe main track onto a spur leading into the warehouse of American Stores Co.,locateddiagonallyacrossThompson Road from Carrier, had been thrown in sucha way that a train, including the one involved here, would have been derailed ifpermitted to pass over the switch.While Trainmaster Bowes testified credibly thathe had no knowledge of who were responsible for these acts of vandalism and theblame has not beenotherwise placed, I deem it of significant relevance to note thatthe acts were perpetrated at approximately the same time as was the obstruction ofthe train, detailed above,and in the same immediatelocation.li8 Because further description of the several passages of the train in the course of theswitching operation will serve only to whet the interest of the reader as to how it wasaccomplished and become a distraction from the principal subject matter herein, no furtherreferencewill be made to the precise train movements.O The train had previously entered the spur east of Thompson Road under the opera-tion of its regular crew for the purpose of making deliveries and pickups at plants otherthan Carrier(supra).18Respondent Kowalski's testimony that on this and subsequent passages the train washandled in disregard of the safety of the pickets is not credited as being contrary to thetestimony of credible witnesses.31The foregoing account of the incident at the railroad gate on March 11 represents acomposite of the credited testimony of Trainmaster Bowes, Deputy Sheriff Tedesco, GuardCaptain Wood, and employees Gordon Dinger and Hugh Lincoln. Dominic Albanese, thecaptain ofthe pickets on the day in question, and whose testimony I do not otherwisecredit(infra)substantiated generally the account of the train obstruction.Nor doesanything in the testimony of either Kowalski or Brewster, neither of whom I credit(infra,footnotes 17 and 19),dispute thefindingI have madeconcerningthis incident. 138DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.ConclusionsIt is alleged that by the foregoing conduct the Respondents, having authorized,established, and maintained pickets at the premises adjacent to the Carrier, therebyordered, instructed, and appealed to employees of and individuals employed by theNew York Central to cease work for their employer.A review of the facts setforth above clearly demonstrates that such picketing occurred on the afternoon ofMarch 11, 1960, on the premises owned by the New York Central and that it wasdirected at those individuals whose assigned duty it was to operate the train at thattime, as it made its several passages over the picketed railway right-of-way for thepurpose of picking up and delivering railroad cars at the Carrier plant.It is clear from the foregoing including the threats made to Trainmaster Bowes,and to other employees of and individuals employed by the railroad, as detailedherein(infra),that the Respondents Steelworkers and Local 5895, as well as theirrespective agents, Respondents Kowalski and Brewster, thereby induced and en-couraged the individuals employed by the New York Central, an employer engagedin commerce, to refuse in the course of their employment to transport or otherwisehandle Carrier goods, articles,materials,or commodities, or to perform servicesfor their employer, the New York Central. It is equally clear from the foregoingfacts that these same Respondents have thereby threatened, coerced, and restrainedthe New York Central to the extent described by the facts found above.Extended argument is unnecessary to demonstrate that the calling of invectivesand threats, as did the pickets here, the blocking of the train's passage by massingof pickets before it, and the blocking of the right-of-way with an automobile, singlyand collectively, most certainly had a restraining and coercive effect upon the em-ployees and individuals employed, not by Carrier, but by the secondary employer,the New York Central. This the Act proscribes.iaNor do I have any alternativebut to conclude that Respondents, and each of them, by the conduct found anddescribed above, had as their objective the forcing and requiring of New York Cen-tral to cease handling, transporting, and doing business with Carrier. In supportof such a conclusion I need only rely upon the actions and words of the picketsthemselves as described by credible testimony at the hearing.Thus it is clear thatso long as the train's movements and switching was confined to servicing plantsother than Carrier, no action or objection was mounted by the pickets.However,any movement directed to Carrier pickups or deliveries met with immediate reac-tion.Indeed, Dominic Albanese, captain of the pickets at the railroad gate duringtheMarch 11 incident, described the arrival of the train on the scene as follows:[Trainmaster Bowes] asked me if I wasgoingto let the train through and Isays "I have no objections as long as you are going in there to move Brace,Mueller and Huntley and G. E. material in and out of there."And I askedhim for his way-bills, and he says "We don't have any." "Well," I says, "When,since when does a yard engine come in without waybills? You have had themin the past."He says "We don't have any."He says "I don't have to showthem to you."I says "Well, maybe you don't have to, but I would like to see them. Afterall, this plant is on strike.There is a picket line here.We would like to haveyou respect the picket line."Upon such an admission by an active participant of the train obstruction, the objec-tive of the pickets is manifest. It was to force or require New York Central to ceasehandling or transporting Carrier products and otherwise doing business with it.Accordingly, I conclude and find that by the conduct described above with theobjective I deem to have been fully established, Respondents, and each of them,have violated Section 8(b) (4) (i) (B) and 8(b) (4) (ii) (B) of the Act.C. Restraint and coercion of Carrier employeesThe foregoing findings and conclusions have been segregated from other allegedviolations arising out of the Carrier strike for the obvious reason that, unlike thosewhich follow, they involved another employer, the New York Central, and havev In languageequally applicable to the facts herein, the U S. Court of Appeals for theNinth Circuit stated inGreat Northern Railway Company v. N L R B ,272 F. 2d 741, 743:The only purpose of the pickets on the spur track of the railroad was to involvethe railroad in the unions' dispute with Foley (the primary employer). Such picket-ing was therefore not primary in nature but . . . amounted to a secondary boycott,proscribedby Section 8 (b) (4) (A) of the Act LOCAL NO. 5895, UNITED STEELWORKERS OF AMERICA139previously been the subject of an injunction proceeding held under Section 10(1)of the Act. Thus, the findings constitute a violation separate and distinct from anyfound hereafter.That is not to say, however, that the incidents involving Carrieremployees and to be described, are differently motivated or otherwise disconnectedfrom the railroad track incident of March 11.They are not, and their separatetreatment at this point is not to be so construed.1.Restraint and coercion of photographersThroughout the strike Carrier, as previously noted, assigned numerous employeesto take pictures of strike and picketing activity.Among these were employeesGordon Dinger and John Diehl, both of whom testified credibly at the hearing.Among theirassignmentswas the photographing of events attendant upon the trainmovement on the afternoon of March 11, as described above.As Diehl was taking pictures of the train coming through the massed pickets,Louis Hosid and Leslie Carver, two of the pickets, forced Diehl off the snowbankfrom which he was taking pictures and, with a number of other pickets, groupedthemselves around him.Diehl thus described the incident:Well, I was taking pictures of the train coming through and the pickets and thetracks and the men opening and closing the gates, and the disturbance going onand he (Louis Hosid) turned around and recognized me.He was with LesCarver at the time, and they forced me off the snowbank that I was on andabout 15 of them grouped around me, and Louis Hosid told me if I showedany of those blankety-blank pictures to any Carrier employees or officers, thathe would get me later, it wasn't over yet, he would find out where I lived andthey were all calling me names and hollering at me, and as they were sur-rounding me there in front of the Sheriff's car, one of the sheriffs came overand wanted to know what the disturbance was, and Mr. Hosid told the sheriffthat I was out taking pictures, and he didn't want his picture taken, and I shouldbe inside the gate with the rest of the employees.Gordon Dinger was also assigned to photographic duty at the train gate onMarch 11, and appeared on the scene before the train arrived and while the gate wasstill locked.He took pictures of the pickets from within the fence enclosure andseveral times during the afternoon went out onto Thompson Road to take movies ofthe events transpiring there.During the course of his work, Louis Hosid, the picketreferred to earlier, invited him off the premises and threatened to beat him up.Again, sometime between 12:30 and 2 p.m., Hosid rushed up to Dinger who wasthen standing behind the fence, and wielded a hand file at him in a threateningfashion, while others, identified by Dinger as pickets, threw chunks of ice at him andanother cameraman.Upon the foregoing credited evidence, I conclude and find that on March 11, as anincident to the obstruction of the passage of the New York Central train, as pre-viously found, Respondents' pickets, in the presence of responsible officers and agentsof Respondent, namely, Brewster and Picket Captain Albanese, restrained and co-erced employees Dinger and Diehl by threats of, and in the case of the thrown ice,by the use of physical force.13Citation of authority is unnecessary to establish thatsuch conduct as found above constitutes a violation of Section 8 (b) (1) (A) ofthe Act.In addition to the foregoing evidence relating to threats made to employee pho-tographers there is further evidence of similar threats made by other pickets andofficials of the Respondent, based upon amendments made to the complaint at theopening of the hearing, over Respondent's objection.14Thus, John Diehl testified13Respondent Brewster's presence at the train gate at or about 2 p.m. on March 11 isestablished by the credible testimony of Dinger who testified that the file incident occurredthen, and of employee Lincoln who fixed Brewster's presence there at that time. Brewster,while denying the conduct attributed to him, concedes he was present at the time Dingerfixed the incident, 2 p.m. I do not credit Brewster's denial nor do I credit Carver'sdenialof his part in the threat made to employee Diehl.14While I am firmly of the belief that preparation for hearing and perfection of plead-ings shouldprecede the hearing and not be part of it and I am disposed to insure oppos-ing counsel ample time and opportunity to meet matters belatedly added, I do not believethat Respondent has suffered here.Although the additions were not incorporated intothe pleadings until the opening of the hearing, their substance was conveyed to Respond-ent's counsel 5 days earlier on Thursday,May 5.While orderly procedure would suggestthat such amendments should have been actually made on that date, it cannot reasonably 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat Dominic Albanese, the picket captain, also threatened him, as had Louis Hosid(supra),telling him "to get out of there with that blankety-blank camera, or hewould get me." Similarly, employee Dinger placed picket Kenneth Lyons and Re-spondent Francis Brewster at the train gate on March 11 and credibly quoted bothLyons and Brewster as inviting him outside the gate and they would beat him upor "fix him" and take his camera away from him.15 Thereafter Dinger, on April 4or 5, had further difficulties with the pickets.On this occasion, while indulging inpicture taking at themaingate of the plant, picket David Halstead asked him tostep across the line with the camera and threatened, in effect, to beat him up.16Upon the foregoing additional evidence I find that pickets and officials of the Re-spondents have further restrained and coerced the photographers and thereby havefurther violated in this respect Section 8(b) (1) (A) of the Act.Additionally General Counsel sought to elicit testimony at the hearing that oneHunkins, a picket, threatened Dinger.Because Dinger was unable to specify withany degree of certainty when during the week of April 11 this threat was made, thusdepriving Respondents of full opportunity to meet the issue and defend themselvesin this respect, I recommend that so much of the amended complaint as relates toconduct thus attributed to Hunkins be dismissed.Likewise, as nothing appears inthe record relating to a picket, Talbot, having threatened any photographer I recom-mend that so much of the amendments to the complaint as related to conduct at-tributed to Talbot be dismissed. Similarly, picket Roy Avery was alleged to havethreatened certain Carrier employees engaged in taking photographs.The onlyindividual who testified to such threats by Avery was Daniel Owen, a commercialphotographer hired by Carrier to take photographs. By his own testimony Owen wasan independent contractor and not a Carrier employee.As the allegations do notencompass nonemployees of Carrier in this respect (paragraph 13(a) ), I accordinglydismiss so much of the complaint as relates to Roy Avery.2.Alleged threats of bodily harm to employees for failing to observe picket lineIn the original complaint (paragraph 13(b)) it is alleged that Respondents threat-ened to inflict injury on various employees including Carrier's, if they refused orfailed to observe the picket line.Pickets Carver and Calland were alleged to havemade such threats on April 5, and Hosid to have made them on March 11. Acareful review of all the testimony including that of Trainmaster Bowes, GuardCaptainWood, and employee Dinger discloses no evidence that either Hosid orCalland made threatsfor such a purposeon the date alleged or on any other date.There is, however, the credited testimony of Captain Wood that he heard picketLeslie Carver talking to employee James Dirk, a fire inspector at work in the plantduring the strike.Carver told Dirk that "we are going to visit Bridgeport [NewYork, and Dirk's home], and we will take care of you and your gas station."Asthe record is otherwise silent as to the background for Carver's threat to Dirk I haveno more basis for assuming that it was related to nonobservance of the picket linethan I have for assuming it to be in settlement of some extracurricular grudge.In addition to the incidents considered above other alleged incidents were addedto paragraph 13(b) of the complaint at the hearing (see footnote14, supra).Thusit is alleged that picket Kenneth Lyons, on March 11, threatened bodily injury if thepicket line was not observed.The only possible support for this allegation appearsin employee Gordon Dinger's testimony that Lyons was among those at the railroadgate shouting threats at employees and guards inside the fence, and that he threateneddire consequences to Dingerifhe came out.Itwas similarly alleged that on thesame date Picket Captain Albanese and Respondent Kowalski threatened bodilyinjury for nonobservance of the picket line; but here again, upon the credited testi-mony of Guard Captain Wood, the threats were shown to have been connected withbe saidthat Respondent, with associated counsel located in Syracuse, was surprised bythese additionally allegedincidentsof previously alleged violations.I accordingly re-affirm my rulings at the hearing granting the amendments, and rejecting counsel's objec-tion that he was afforded inadequate opportunity to prepare for the defense of theadded materialsis I do not credit the denials of either Brewster or Lyons of the conduct attributedto them.11Halstead testified that Dinger took pictures of him and did so in an offensive manner,holding the camera within a couple of feet of his face.As Halstead also testified thatthe process was annoying to him his normal reaction would seem to be to make thestatement attributed to him, and I find that he did.Therefore,without accepting hisevaluation of Dinger's technique,I reject Halstead's denial. LOCAL NO. 5895, UNITED STEELWORKERS OF AMERICA141the passageof the train into the Carrierplant(supra)and, in the case of Kowalski,his statement to Wood that because of the train movement the Union was not goingto allow any more salaried employees in or out of the plant.He did not, however,include in this pronouncement any threat of bodily injury to any employee.Thus itwould appear that if there had been any threat made at all, it would be the threat toDinger as to what would happen to himif he came outof the plant.Dinger, it willbe recalled, was taking photographs on a specialassignmentand it is to be pre-sumed that the complaint with Dinger was not his nonobservance of -the picket linebut his photographic activities.All of the foregoing relates to activity by employees other than crossing the picketline and entering the plant, the substance of the allegation.While I am not so naiveas to believe that in the course of a heated labor dispute threats are not usually madeto nonstrikers as to what will happen to them, physically, if they do cross the picketline and enter the plant, I certainly am not about to substitute a surmise in thisrespect for legal evidence.A review of the credible testimony in this record dis-closes no evidence that on or about the dates set opposite their names the picketsreferred to in paragraph 13(b) of the complaint threatened "to inflict bodily injuryor to cause other harm to various employees, including certain Carrier's employees,if these employees refused or failed to observe the picket line established by theRespondents."Accordingly, I shall recommend that this paragraph of the com-plaint be dismissed.3.Obstructing ingress or egress of employees at plant entrancesOn March 11, Respondents Brewster and Kowalski actively participated in thepicketing at plant entrances as wellas atthe previously described railroad right-of-way(supra).Thus, as employee Joseph Puchalski attempted to drive his car throughthemain entrance of the plant Brewster and several other pickets including JaySherman, chairman of the grievance committee, approached his car and stood infront of it and to the side, with someone shouting, "You can't go in there."WhenPuchalski realized that he was being prevented from entering the plant he backedhis car away, with Brewster's guidance, and left the gate, seeking out a companymonitor to whom he reported the incident.During the course of his testimony Re-spondent Brewster sought to explain the Union's general conduct of requiring salariednonstriking workers to show special badges or passes.Thus he stated that he sug-gestedto managementthat better identification be given these people to insure to theUnion that strikebreakers were not being brought in.Absent such company co-operation Brewster conceded that he informed management that "we will stop everycar by walking slow, and until you identify these people and they identify them-selves."I do not, however, credit Brewster's affirmative testimony in answer to hiscounsel's leading question that the further purpose of stopping entrants was to "askthose people who would be in the bargaining unit to respect [the] picketline." 17On the evening of March 11, following the railroad incident, Guard CaptainWood reported an incident involving the departure of a supervisory employee, Sim-mons,who was driving a number of salaried employees out of the plant. Earlierin the day the employees had been engaged in preparing the disputed railway carsfor shipment(supra).Wood's accountwas asfollows:Mr. Kowalski came on the property and started to object to the driver of thecar and I immediately proceeded to the vicinity of the car and Mr. Simmonsgot out of the car and Mr. Kowalski stated he was going to inspect the trunk ofthe car. I told him he was on company property, he would have to removehimself from company property.This he refused to do until he looked in theback trunk of the car.Mr. Simmons looked at me. I told him he did not have to under any circum-stancesopen his car for inspection by any person, and Mr. Kowalski stated hewasn't going to get off the property until he did open the trunk of his car.17Brewster, by thus contradicting himself, convinces me of his unreliability as a wit-ness.First be testifies that be was stopping cars to see if the occupants really weresalaried workers and not strikebreakersThen he states that he was stopping cars topersuade people in the bargaining unit, 1 e., nonstrikers, to observe the picket line.Because of Brewster's handling of this matter and other items (such as his equivocalexplanation of his absence from the picketed area at one time due to hospitalization atanothertime),I do not credit Brewster's testimony generally except insofar as it wouldconstitute an admission against the interest of any one or more Respondents, or isotherwise corroborated by the testimony of credited witnesses. 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDI called for a Deputy Sheriff,and the Deputy Sheriff one came across theroad and as he came across the road, Mr. Simmons opened the trunk of thecar and Mr. Kowalski took one quick look and got off back to the picket line,off the Carrier property.During the course of the discussion, Mr. Kowalski told me that they werenot going to allow any more salaried employees in or out-out, but not in, ofCarrier Corporation because of the dirty trick that was pulled by taking thetrain out. . . .18Kowalski admitted to this conduct, explaining, as he had to Wood at the time, that"the pickets here are a little bit concerned about some stuff that is being hauled outof here by cars, and we are asking you to open your trunk." 19Previously, on March 7, Kowalski was at the picket line at themaingateas FredChamberlin, a salaried employee, sought to go to work.He was stopped by picketswho objected because he carried a temporary badge.He asked to see whomeverwas in charge and was referred to Kowalski to whom he explained the nature ofhis badge and the fact that he had been employed for a month as an engineer andwanted to go to work.Kowalski refused to permit Chamberlin to pass and thelatter, considering a further attempt "foolish," left the area 20Upon the following credited evidence, I conclude and find that on March 7, Re-spondent Kowalski, and on March 11, Respondents Kowalski and Brewster, re-strained and coerced employees Puchalski and Chamberlin, and the employeesriding in Supervisory Employee Simmons' car, by obstructing, blocking, and pre-venting their ingress or egress, as the case may have been, at the entrances to theCarrier plant.Such conduct clearly constitutes a violation of Section 8(b) (1) (A)of the Act.In the complaint it was originally alleged as part of paragraph 13(c) that DavidHalstead and Jay Sherman obstructed ingress and egress to the plant on March 7,and that Frank Stirpe did likewise on March 11. I find nothing in the record toso implicate either Halstead or Stirpe at the time stated,21 and insofar as Shermanis concerned I find that the only time he was so engaged was on March 11, as notedearlier, but not on March 7.Accordingly, I shall recommend that so much ofparagraph 13(c) as refers to these three individuals be dismissed.In addition to the incidents alleged above other allegations were added to para-graph 13(c) at the hearing (see footnote14, supra).Thus employee Puchalskicredibly testified that on March 3, picket-Lyons required him to show his badge be-fore passing through the plantgate 22Similarly Arthur Calland, a picket on duty atthe main gate on March 4, stopped a salaried employee because he had a temporarybadge, and in agreeing to allow 'this employee to enter, stated that as of the follow-ing Monday they were not going to have any temporary badges.23Upon the foregoing additional evidence, I find that pickets on the picket linemaintained under Respondent's direction and supervision further restrained andcoerced Carrier employees by obstructing, blocking, and preventing their ingressand egress at entrances of the Carrier plant and thereby further violated in thisrespect Section 8(b)(1) (A) of the Act. In so finding, however, I do not considerpicket Larry Roach's actions of patrolling his picket assignment at a slow pace, infront of cars and pedestrians entering the plant gate on April 4, to have been somotivated or executed as to constitute restraint or coercion of employees.Accord-ingly, so much of the amendment to paragraph 13(c) of the complaint as refers toLarry Roach I shall recommend be dismissed.15 This item was referred to previously.'B Except insofar as Kowalski's testimony constitutes an admission against the interestof any one or more of the Respondents or is corroboratedby the testimonyof creditedwitnesses,I do not consider his testimony reliable and do not credit it. Illustrative ofsuch unreliability is the conflict created by his explanation of the trunk incident.CaptainWood reliably testified it occurred on the evening of March 11, following the train inci-dent,and involved employees who had been engaged in the train handling.Kowalskiadmitted to the incident,explained his reason for requiring a search of cars, but else-where in his testimony stated that on the conclusion of the train incident he had actuallyleft the area and did not return that day20Kowalski did not deny this conduct attributed to him by Chamberlinu This incident is not to be confused with Halstead's encounter with PhotographerDinger,supra.za I do not credit Lyons' denial of this incident.O The credited testimony of Guard Captain Wood. Calland admits the substance of theincident,differing only as to its purpose.I do not credit his testimony that he wasmerely suggesting that nonstriking employees"observe our picket line,please don't go in." LOCAL NO.5895,UNITEDSTEELWORKERSOF AMERICA1434.Obstructing ingress and egress of employees of the New York Central at itsright-of-wayAs detailed previously(supra),Respondents Kowalski and Brewster, as well asother officials and members of the Respondent labor organizations, were instru-mental in obstructing the passage of the train on March 11. In the process of thispicketing activity it is clear from credited testimony in the record that those incharge of the train movement were at constant odds with the pickets.Thus picketPaul King fell down on the tracks and had to be forcibly removed; 24 Kowalskiparked his car on the tracks; Brewster was among the mass of pickets refusing tomove from in front of the train, and was heard to shout, "We will take care ofyour guys when you come out, you scabs"; 25 Louis Hosid invited TrainmasterBowes to get off the engine and he would "knock my block off," 26 and Jay Sherman,chairman of the Local's grievance committee, was in the forefront of the blockinggroup that shouted, "Let's not let them enter." 27All of these incidents, and indeed the entire train incident, took place, it will berecalled, in the presence of Carrier employees acting as photographers and monitors,together with those who were mere bystanders, some of whom were themselves theobject of the pickets' coercive conduct(supra).In view of the presence of theseCarrier employees when train personnel were thus obstructed, as described, it re-quires no extended explanation to demonstrate the effect such action might be ex-pected to have upon Carrier employees.For if the pickets were thus disposed toengage in what constituted restraint and coercion of the railroad personnel it wouldcertainly take a very obtuse Carrier employee not to see that he would be next.I therefore find and conclude that by obstructing the ingress and egress of New YorkCentral personnel, thereby restraining and coercing them, the Respondents and theirpickets thereby effectively coerced and restrained the Carrier employees who werepresent.Such restraint and coercion I find to violate Section 8(b)(1) (A) of theAct.5.The assault upon peace officersAt the commencement of the hearing it was alleged over Respondent's objection(see footnote14, supra)that Respondent further restrained and coerced Carrieremployees by the assaults and inflictions of personal injury and the harm uponvarious individuals, in the presence of Carrier employees.In this respect the evidence discloses, upon the credited testimony of DeputySheriff Tedesco, that on March 11, as the train was making one of its passages ontoThompson Road, Roger Potter was among.the milling pickets previously described(supra)and, like Paul King(supra),had to be forcibly picked- up and removedfrom the train's path.28Potter rose from the ground swinging his fists, one of theblows landing on Deputy Tedesco as Tedesco was placing Potter under arrest.29Thereafter, on April 4, as pickets were walking in front of the main plant gateDeputy Sheriff Nash was set upon by Harland Wallace, one of the pickets, knockedto the ground, punched, and in the process was gouged in the eye.Harland Wallace did not testify at the hearing, but Anthony Albanese, a picket,testified that at the time in question Wallace was being dragged across ThompsonRoad from the main gate by deputies other than Nash, and thereafter was beatenby seven or eight deputies.Albanese further testified that at this very time DeputyNash was on the west side of the street making an arrest.He then came back "fromthe arrest he made, and he got in the whole business."On cross-examination,however, Albanese testified he did not see Nash and Wallace together, and whenasked if there was any encounter between the two he stated that he did not "seehow it could have possibly taken place." By thus placing Nash "in the whole busi-ness" and not seeing how an encounter involving Nash "could have possibly takenplace" Albanese has so contradicted himself as to make his account of the incidentu The credited testimony of Deputy Sheriff Tedesco.25The credited testimony of Guard Captain Wood.26The credited testimony of Bowes.+The credited testimony of employees Lincoln and Dinger.28 There is conflict as to whether he fell or was pushed.There is no dispute that hehad to be forcibly removed ; and that is the critical fact.'29While Tedesco suggested that this blow might have been accidental, there is no evi-dence that the Carrier employees witnessing it from the areainsidethe train gate madethe same charitable appraisal of Potter's reflexes. 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDworthless.I therefore credit Nash's otherwise undisputed testimony that he wasbeaten by Harland.3oAnd finally on April 5, pickets, including Respondents Brewster and Kowalski,and the Local's grievance committee chairman, Jay Sherman, were walking in frontof the main'gate of the plant.On this occasion employee Hugh Lincoln observed apicket,whom he identified as Arthur Calland, spit at and kick a deputy sheriff.31On each of the occasions noted above, employees of Carrier were shown to havebeen present, thus observing Deputy Tedesco being struck, an unidentified deputybeing kicked and spit upon, and Deputy Nash being beaten, all during the act ofpicketing and in the presence of officials, including Respondents Brewster andKowalski.The reasonable conclusion to be drawn by Carrier employees witnessing such con-duct would be that the pickets were determined to strike out at anyone, be theyemployees or constituted authority, who would thwart their picket activity.Suchconduct most certainly was calculated to having a restraining and coercive effectupon those who observed it and I so find.Nor am I constrained to minimize the actions because Potter's punch was acci-dental, or Calland's spittal or kick fell short of the mark, or because Nash was nothospitalized and did not actually lose the sight of an eye.People were assaultedand that should normally be expected to instill the proper fear in those witnessingit.How badly they were assaulted is a matter for the police court or for the assess-ment of damages, not for the determination of unfair labor practices.Accordingly,I find and conclude that by the assaults and infliction of injury on the peace officers,as detailed above, Respondents and each of them restrained and coerced Carrieremployees in violation of Section 8(b) (1) (A) of the Act.V. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section IV, above, occurring inconnection with the operations of the Company set forth in section I, above, andwith the operations of the New York Central Railroad, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.VI.THE REMEDYHaving found that Respondents, and each of them, have engaged in and are en-gaging in unfair labor practices, I shall recommend that they cease and desist there-from and take certain affirmative action designed to effectuate the policies of theAct.Upon the basis of the above findings of fact, and upon the entire record in thiscase, I make the following:CONCLUSIONS OF LAW1.The Respondents, Local Union No. 5895, United Steelworkers of America,AFL-CIO, and United Steelworkers of America, AFL-CIO, are each labor organ-izations within the meaning of Section 2(5) of the Act.2.Respondents have induced and encouraged individuals employed by New YorkCentral Railroad to engage in a refusal in the course of their employment to per-form services with an object of forcing or requiring the New York Central Railroadto cease doing business with Carrier Corporation, and have thereby violated Sec-tion 8(b) (4) (i) (B) of the Act.3.Respondents have threatened, coerced, and restrained the New York CentralRailroad with an object of forcing or requiring the New York Central Railroad tocease doing business with Carrier Corporation, and have thereby violated Section8(b) (4) (ii) (B) of the Act.31The extent of Nash's injuries is not clearThus, in gory fashion, Nash describeshis eyeball hanging out as a result of the gouging.Without engaging in a clinical dis-cussion of the subject it is sufficient to find and conclude as I do that Nash was beatenand that Harland was responsible for it.How bad a beating it was has no relevance tothe issuepresented here.Suffice it to say he appears fully recovered.31As in the case of his previously, considered testimony, I do not credit 'Calland in hisdenial of this conduct or in his testimony that one of his strike duties was to keep peaceon the picket lineNeither do I credit, for reasons previously stated, the explanation ofRespondent Brewster of his actions from the scene of the assault, or Respondent Kowalski'slack of recollection of its occurrence. CORPUS CHRISTI GRAIN EXCHANGE, INC.1454.By restraining and coercing employees in the exercise of rights guaranteed inSection 7 of the Act, the Respondents,and each of them, have engaged in and areengaging in unfair labor practices within the meaning of Section 8(b) (1) of the Act.5.The aforesaid unfair labor practices having occurred in connection with Car-rier's operations as set forth in section I, above, have a close,intimate,and sub-stantial relation to trade, traffic,and commerce among the several States, and sub-stantially affect commerce within the meaning of Section 2(6) and(7) of the Act.[Recommendationsomitted from publication.]Corpus Christi Grain Exchange,Inc.andJohn L. Hamilton,Roy J.Rackley, Wesley E. Franklin.Cases Nos. 23-CA-1034-1,23-CA-1034-2, and 23-CA-1034-3. July 14, 1961DECISION AND ORDEROn December 22, 1960, Trial Examiner Ramey Donovan issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.The Trial Examiner also found that the Respondenthad not engaged in certain other unfair labor practices and recom-mended that the complaint be dismissed as to such allegations. There-after, the General Counsel and the Respondent filed exceptions to theIntermediate Report and briefs in support thereof.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-member panel [Members Rodgers, Leedom, andFanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the entirerecord in this case, including the Intermediate Report and the excep-tions and briefs, and hereby adopts i the findings,2 conclusions, andrecommendations3of the TrialExaminer except asherein modified.1The Respondent's request for oral argument is hereby denied as the record,includingthe exceptions and briefs,adequatelypresent theissues and the positions of the parties.8At different places in his IntermediateReport inreferring to events that occurred onMay 16,17, 18, and 19,the Trial Examinerstated the month to beMarch instead ofMay.The Intermediate Report is corrected accordingly.Absent exceptions,we adoptproformathe TrialExaminer's recommended dismissal ofallegationsthat theRespondent violatedthe Act bylaying off employeeson May 16, byForeman Wyatt's interrogation of employees Fred Franklin and Bohach,by Wyatt's advis-ing employeesthat therewould be a layoff to discourage union activities,by Wyatt'sinforming certain employeesthat theywere laid off becausethe Respondenthad learnedof their union activities and was layingthem off for thatreason, andby AssistantManagerHines telling employees to deal directly with managementand that theywould therebyachieve better benefits without a union.3The Trial Examiner recommendedthat theRespondent be ordered to cease and desistfrom violatingthe Act "in anylike or related manner" to the violations foundBecausethe discriminatory refusalsto rehireRackley and Hamilton evince a studiedintent tothwart the rights of employees in freely selecting theircollective-bargaining represents-132 NLRB No. 12.